Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on August 3rd, 2020, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1, 12, 17 and 18 are in independent form and these claims (1-22) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is August 2nd, 2019. 

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 01/22/2021 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	Prior arts made of record and have yet relied upon is considered pertinent to applicant's disclosure. See MPEP § 707.05
	(D).	Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.


   

	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or  composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5.	Claim 1-20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	System claim 1 has drawn to a program logic itself because it does not include any physical entity to implement the said system thereon. A program logic can be computer software alone. Data structures, “interconnected nodes”, and similar computer software are intangible abstractions with no inherent physical structure. Because they lack physical structure, program logics do not fall within one of the four statutory categories of invention (See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035). Under such broadest reasonable interpretation of a claim which might drawn to a computer software system falls outside the four statutory categories of invention. Accordingly this claim is ineligible for patent protection under 35 U.S.C. § 101.
	Independent claims 12, 17, 18 and all the remaining dependent claims have same deficiencies. 
Examiner suggests that appropriate amendment to the claims may lead to overcome the rejections. For example, in claim 1, "A system …..  comprising: a central processing unit (CPU), and a memory; ….. --" may draw the claims to statutory subject matter.


Claim Rejections – 35 USC §102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. Claims 1-2, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maclean et al. (US Patent Application Publication No. 2016/0239276 A1 -herein after Maclean).
Per claim 1:
Maclean discloses:
A computer system comprising 
a plurality of interconnected nodes in which data flow between the nodes drives execution of one or more functions and wherein code within the system is restricted to said nodes, each of which performs a dedicated function (At least see ¶[0003] A typical SDFG consists of nodes or "actors" (corresponding to functional blocks) and connecting arcs or "edges" (indicating the passage of data "samples" from a first node to the next). SDFGs are typically directed graphs (the paths between nodes/actors are unidirectional). Each node receiving samples from one or more preceding nodes is "fired" or executes once they have input data available to process (e.g. when the number of samples received reaches a threshold level); also see ¶[0022] -graph execution routine, pump( ) function, can be run in a thread and thus multiple graphs can be independently run); and 
an engine to drive communication between said system and operating hardware (At lease see ¶[0027] -call a graph execution routine for the data flow graph, wherein the processor is configured to execute the retrieved routine by: building a node table corresponding to the data flow graph, the node table having one or more nodes and including arc information associated with each of said nodes).  

Per claim 2: 
Maclean discloses:
wherein said nodes are modular (At least see Abstract: nodes of the graph table are modular).  

Per claim 12: 
Maclean discloses:
A computer system comprising 
a graph structure having interconnected nodes, wherein said nodes comprise code and wherein the system drives execution of one or more functions regardless of the operating system with which it is integrated (At least see ¶[0003] A typical SDFG consists of nodes or "actors" (corresponding to functional blocks) and connecting arcs or "edges" (indicating the passage of data "samples" from a first node to the next). SDFGs are typically directed graphs (the paths between nodes/actors are unidirectional). Each node receiving samples from one or more preceding nodes is "fired" or executes once they have input data available to process (e.g. when the number of samples received reaches a threshold level); also see ¶[0022] -graph 

Per claim 16: 
Maclean discloses:
threads of execution are created on demand as a consequence of data flow through nodes (At least see ¶[0061] - When a node is ready to fire, pump( ) calls the node's executable function. The pump( ) function can be run in a thread and thus multiple graphs can be independently run, for example in the case of simultaneous transmission and reception of data the receiver and transmitter programs can be implemented using separate graphs running on different threads).  

Per claim 17: 
Maclean discloses:
A graph structure for use in a computer system, said graph structure having interconnected nodes that embody an entirety of code necessary to execute an operation (At least see ¶[0003] A typical SDFG consists of nodes or "actors" (corresponding to functional blocks) and connecting arcs or "edges" (indicating the passage of data "samples" from a first node to the next). SDFGs are typically directed graphs (the paths between nodes/actors are unidirectional). Each node receiving samples from one or more preceding nodes is "fired" or executes once they have input data available to process (e.g. when the number of samples received reaches a threshold level); also see ¶[0022] -graph execution routine, pump( ) function, can be run in a thread and thus multiple graphs can be independently run).  

Per claim 18: 
Maclean discloses:
A graph structure for use in a computer system, wherein said graph structure comprises a plurality of interconnected nodes that represent an operation independent of code (At least see ¶[0003] A typical SDFG consists of nodes or "actors" (corresponding to functional blocks) and connecting arcs or "edges" (indicating the passage of data "samples" from a first node to the next). SDFGs are typically directed graphs (the paths between nodes/actors are unidirectional). Each node receiving samples from one or more preceding nodes is "fired" or executes once they have input data available to process (e.g. when the number of samples received reaches a threshold level); also see ¶[0022] -graph execution routine, pump( ) function, can be run in a thread and thus multiple graphs can be independently run).  

Per claim 19: 	
Maclean discloses:
code in said nodes that is specific to running said operation (At least see ¶[0018] - graph execution routine may execute a first node in the graph by default. When an input buffer associated with a given node contains sufficient data graph the execution routine may call an executable function corresponding to the given node).


Claim Rejections – 35 USC §103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (US Patent Application Publication No. 2016/0239276 A1 -herein after Maclean) in view of Xu et al. (US PG-PUB. No. 2018/0189170 A1 herein after Xu).

Per claim 3: 
Maclean discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: connections between nodes are altered without a run stop.  
However, Xu discloses:
connections between nodes are altered without a run stop (At least see ¶[0150] -processing graph 200, each processing sub-tree has a single processing section. A processing section generally refers to an uninterrupted sequence of processor nodes. In other embodiments, a processing sub-tree may include multiple sections that can be joined using connector nodes (described in further detail below)).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu into Maclean’s invention because links between upstream and downstream nodes can define the order in which operations are performed as between the two processor nodes, wherein relationships between processor nodes can be defined on a more granular basis, the links between the processor nodes in the processing graph can be used to define dependency relationships between individual operational instances in the linked processor nodes, and this may allow processor operations to be performed more efficiently as once suggested by Xu (please see ¶[0077]).

Per claim 4: 
Xu also discloses:
nodes are added to said graph structure without a run stop (At least see ¶[0198] - processing graph can be configured with a branching tree structure. In some cases, the processing graph may include multiple separate sub-trees).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu into Maclean’s invention because links between upstream and downstream nodes can define the order in which operations are performed as between the two processor nodes, wherein relationships between processor nodes can be defined on a more granular basis, the links between the processor nodes in the processing graph can be used to define dependency relationships between individual operational instances in the linked processor nodes, and this may allow processor operations to be performed more efficiently as once suggested by Xu (please see ¶[0077]).

Per claim 5: 
Xu also discloses:
nodes are removed from the structure without a run stop (At least see ¶[0314] - processing management application 140 may evaluate the node instance generation criteria and input data used by each of the potentially modified dependent operational instances to determine whether any should be removed or re-computed). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu into Maclean’s invention because links between upstream and downstream nodes can define the order in which operations are performed as between the two processor nodes, wherein relationships between processor nodes can be defined on a more granular basis, the links between the processor nodes in the processing graph can be used to define dependency relationships between individual operational instances in the linked processor nodes, and this may allow processor operations to be performed more efficiently as once suggested by Xu (please see ¶[0077]).

Per claim 6: 
Maclean discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: wherein said graph structure produces an historical record of either or both of (1) changes made to the structure over time, and (2) data values that have flowed through any of the nodes in the graph over time.  

However, Xu discloses:
wherein said graph structure produces an historical record of either or both of (1) changes made to the structure over time, and (2) data values that have flowed through any of the nodes in the graph over time (At least see ¶[0348] - processing management application 140 has now also marked operational instances 910ca and 910cd as potentially modified. Additionally, the potential modification markers can be further perpetuated through the previously established instance mappings of mapper node 916cd to indicate that operational instance 910db is also potentially modified).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Xu into Maclean’s invention because links between upstream and downstream nodes can define the order in which operations are performed as between the two processor nodes, wherein relationships between processor nodes can be defined on a more granular basis, the links between the processor nodes in the processing graph can be used to define dependency relationships between individual operational instances in the linked processor nodes, and this may allow processor operations to be performed more efficiently as once suggested by Xu (please see ¶[0077]).



9.	Claims 7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (US Patent Application Publication No. 2016/0239276 A1 -herein after Maclean) in view of Ragupathy et al. (US Patent-Publication. No. 10601908 B1 herein after Ragupathy).

Per claim 7: 
Maclean discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: which the graph structure is integrated with another operating system.  
However, Ragupathy discloses: 
graph structure is integrated with another operating system (At least see Col. 2:29-31 - container node represents a container application of a particular type of a computer using containerized operating system virtualization).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).
 
Per claim 10: 
Ragupathy also discloses: 
wherein said engine is specific for execution of functions in a computer environment in which the graph structure is integrated (At least see Col. 3:63-67 - controller 220 is a computing element that may be programmed as a cloud administrator for one or more cloud networks. The controller 220 is programmed to perform cloud orchestration to manage the compute nodes and can assist integration of the compute nodes 230, 250).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).

Per claim 11: 
Ragupathy also discloses: 
wherein said operating system comprises hardware, software, and a graphic user interface (At least see FIG. 4 with associated text, also see Col. 10:24-28 - control device 416, which may perform cursor control or other automated control functions such as navigation in a graphical interface on a display screen, alternatively or in addition to input functions). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43). 

Per claim 13: 

Maclean discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: wherein said system is transferred between operating systems without changing logic represented by the graph structure.  
However, Ragupathy discloses: 
transferred between operating systems without changing logic represented by the graph structure (At least see Col. 2:29-31 - container node represents a container application of a particular type of a computer using containerized operating system virtualization).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).  

Per claim 14: 
Ragupathy also discloses: 
integrated with driver software compatible with an operating system to which said graph structure is connected (At least see Col. 3:63-67 - controller 220 is a computing element that may be programmed as a cloud administrator for one or more cloud networks. The controller 220 is programmed to perform cloud orchestration to manage the compute nodes and can assist integration of the compute nodes 230, 250).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).  

Per claim 15: 
Maclean discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: nodes that are compatible across a plurality of operating systems.
However, Ragupathy discloses: 
nodes that are compatible across a plurality of operating systems (At least see Col. 3:5-9 - host node 124 may include an interface that is compatible in a particular host computer and may be associated with an end user of the particular host computer. The host node 124 may be associated with one or more container nodes 126).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ragupathy into Maclean’s invention because optimization is best performed for cross-traffic data flows, so that traffic through the spine of a network should be minimized by aggregating constraints from hosts to one level above the spine, at the switch level, and partition loads across different switches first before partitioning among hosts, and can permit highly efficient workload distribution, for example, in which a particular workload uses all available resources of a particular host in a first time period and a different workload also uses all available resources of the same host in a different time period (please see Col. 8:32-43).

10.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maclean et al. (US Patent Application Publication No. 2016/0239276 A1 -herein after Maclean) in view of Ragupathy et al. (US Patent-Publication. No. 10601908 B1 herein after Ragupathy), and further in view of Evans et al. (US Patent Application Publication No. 2019/0324888 A1 -herein after Evans).

Per claim 8: 
Maclean modified by Ragupathy discloses sufficiently discloses the system as set forth above, but Maclean does not explicitly disclose: operating system is selected from iOS, Linux, or Android systems.
However, Evans discloses:
operating system is selected from iOS, Linux, or Android systems (At least see ¶[0030] throughout, the execution manager can be part of a host, such as a processor, computer, server, and so on, outside of the reconfigurable fabric. The host can be a LINUX-based host, a UNIX.TM.-based host, a Windows.TM.-based host, a macOS.TM.-based host, and so on). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Evans into Maclean modified by Ragupathy invention because a process agent can represent a node of the data flow graph, wherein the flow includes executing valid data by a first process agent on a first processing element from the plurality of processing elements. The first process agent corresponds to a starting node of the data flow graph, and data can be valid based on the presence of data, or based on a code, a signal, a value, a key, a header as suggested by Evans (please see ¶[0030]).

Per claim 9: 
Evans also discloses:
wherein said graph structure is not substantially altered when moved from one operating system to another (At least see ¶[0032]- interrupt handler can determine the cause of the IRQ and can execute actions that should be taken in response to the case of the IRQ. Following actions of the interrupt handler, execution of the data flow graph can be resumed. In order to resume normal execution, a state of the data flow graph prior to the interrupt can be restored. The restoring of the data flow graph state can be based on the previously stored state of the process agent). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Evans into Maclean modified by Ragupathy invention because a process agent can represent a node of the data flow graph, wherein the flow includes executing valid data by a first process agent on a first processing element from the plurality of processing elements. The first process agent corresponds to a starting node of the data flow graph, and data can be valid based on the presence of data, or based on a code, a signal, a value, a key, a header as suggested by Evans (please see ¶[0030]).


CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                  
                                           01/14/2022